Citation Nr: 0311591	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  95-30 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder 
claimed as being proximately due to or the result of service 
connected rheumatic heart disease.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from April 1945 to 
December 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a Department of Veterans Affairs (VA) 
rating decisions in which the Montgomery, Alabama, Regional 
Office (RO) denied service connection for a low back disorder 
claimed as proximately due to or the result of service-
connected disability from rheumatic heart disease, denied an 
increased rating for rheumatic heart disease, and denied 
service connect for a respiratory disorder.  The veteran has 
also appealed a rating decision in which the RO denied 
entitlement to TDIU.

In his testimony before the undersigned Judge in July 1997, 
the veteran withdrew his appeal for service connection for a 
respiratory disorder.  Consequently, that issue was not 
before the Board on appeal.  By letter dated in November 
1999, the veteran withdrew his claim for an increased rating 
for rheumatic heart disease.  Consequently, the Board 
dismissed the appeal as to that issue in its January 2000 
decision.  Also in its January 2000 decision, the Board 
denied as not "well grounded" the veteran's claim for 
service connection for a back disorder secondary to rheumatic 
heart disease, and denied entitlement to TDIU.  

The veteran appealed that Board's January 2000 decision to 
the United States Court of Appeals for Veteran's Claims 
(formerly known as the United States Court of Veteran's 
Appeals, hereinafter referred to as the Court).  In September 
2001, the Court vacated the Board's decision concerning the 
veteran's claims for service connection for a back disorder 
and TDIU.  

In a May 2002 argument submitted to the Board, the veteran's 
representative raised the issue of direct service connection 
for the veteran's back disorder, i.e., whether the back 
disability was incurred during active military service.  This 
matter is referred to the RO for appropriate action.  

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)) became law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, to notify a claimant of 
VA's inability to obtain certain evidence, and when necessary 
to decide a claim, afford the veteran a medical examination.  

As this case involves appeal from a January 2000 decision of 
the Board, the record does not reflect that the RO has taken 
action on this case consistent with the VCAA.  A remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  Because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA concerning 
the issues remanded to the Board by the Court, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  Thereafter, the RO should 
readjudicate this claim, including 
consideration of the medical opinion 
obtained by the Board in 2003.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




